Citation Nr: 1505255	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for VA medical treatment in October 2005, including residuals of excision of a right supraclavicular lipoma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1979 to July 1983 and from May 1989 to February 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  


In January 2010, a travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

This issue was previously before the Board in April 2011, and it was remanded for additional development.  The Board requested the agency of original jurisdiction (AOJ) obtain additional VA treatment records and an addendum to the February 2009 VA medical examination report for purposes of clarifying that opinion and taking into account any additional records obtained.  These actions have all been accomplished by the AOJ, as all pertinent VA records have been obtained, an addendum opinion was obtained in July 2012, and the Veteran was afforded an August 2012 VA medical examination and opinion.  Thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for residuals of excision of a right supraclavicular lipoma has been raised (see March 2012 VA examination report reflecting that lipoma was most certainly present during service) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence. 


FINDING OF FACT

The Veteran does not have a qualifying additional disability (characterized as residuals of excision of a right supraclavicular lipoma), as a result of a October 14, 2005 excision of the right supraclavicular mass.


CONCLUSION OF LAW

The criteria for compensation benefits under to the provisions of 38 U.S.C.A. § 1151 for excision of the right supraclavicular mass performed at the VA medical facility in October 2005 have not been met. 38 U.S.C.A. § 1151, 5103 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In an October 2008 notice letter, the RO advised the Veteran of what the evidence must show to establish entitlement to compensation under 38 U.S.C.A. § 1151 and described what evidence that the Veteran should provide in support of the claim.  The RO explained what evidence VA would obtain and what evidence it would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The Veteran was advised of how VA assigns a disability rating and an effective date once the award of benefits has been established.  As such, the Board finds that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In regard to VA's statutory duty to assist in claims development, service treatment records, VA post-service treatment records, the January 2010 Board hearing transcript, and the Veteran's written statements are associated with the claims file. 

The Veteran was also afforded a VA examination in February 2009.  Although the February 2009 VA medical examiner provided a medical opinion at that time, it was indicated that further studies would be helpful.  As such, the Board requested an addendum opinion on the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  Addendum opinions were obtained in July and August 2012.  The VA examiners reviewed the claims file and provided opinions with supporting rationale.  For these reasons, the Board finds that the February 2009, July 2012, and August 2012 opinions are adequate for the purpose of this adjudication and no further medical opinion is needed. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.

Law and Regulations for 38 U.S.C.A. § 1151

In analyzing claims under 38 U.S.C.A. § 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed her claim under the provisions of §1151 claim in 2008, the post-October 1, 1997, version of the law and regulation will be applied. 38 C.F.R. § 3.361; VAOPGCPREC 40-97.

In determining whether the Veteran is entitled to compensation benefits under the provisions of 38 U.S.C.A. § 1151, the Board will first address the issue of a "qualifying additional disability."  In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997. 38 C.F.R. § 3.361(a).

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

Analysis under 38 U.S.C.A. § 1151

The Veteran contends that as a result of surgery performed at the Philadelphia VA Medical Center, she has sustained extensive nerve damage on the right side and has a large and unsightly jagged scar.  During the January 2010 Board hearing, the Veteran reported that she has excessive chronic pain, cannot drive for long periods, has trouble holding things for long periods, and that her arm goes numb when she sleeps.  She also stated that the scar is very embarrassing.  The Veteran stated that after the VA performed surgery on October 14, 2005, the lump remained.  She further reported that she was told that the problems were a result of the stitching around the nerve.  

As noted above, in determining whether the Veteran is entitled to compensation benefits under the provisions of 38 U.S.C.A. § 1151, the Board will first address the issue of a "qualifying additional disability."  Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a qualifying additional disability (characterized as residuals of excision of a right supraclavicular lipoma), as a result of an October 14, 2005 VA surgery.

The record includes the October 2005 operative report which detailed the procedure and noted that afterwards the Veteran was resting comfortably without complaints at that time.  The Veteran was seen at VA on October 27th.  She reported a large amount of swelling, pain, paresthesia, numbness, and a weeping wound.  In November 2005, the Veteran reported numbness and swelling at the surgical site.  The VA examiner stated that he informed the Veteran that the swelling should resolve in two months, the scar tissue would soften over time, and that if the neurological complaints did not resolve in six months, to return.  In May and December 2006 VA records, the Veteran reported pain, swelling, and numbness of the site.  The impression was status-post excision of the right supraclavicular mass with persistent symptomatic fluid cells.  An April 2007 electromyography (EMG) report of the right upper extremity was normal.  Nerve conduction studies (NCS) could not be conducted due to poor tolerance due to pain by the Veteran.  VA medical records from 2008 and 2009 indicate ongoing complaints. 

A February 2009 VA examination and medical opinion were obtained. The examiner conducted a thorough review and analysis of the evidence. The examiner diagnosed tender scar from excision of lymph node and lipoma, right supraclavicular area, and right shoulder girdle area, neuropathic type pain secondary to lipoma impingement on the brachioplexus. The examiner also found that the lipoma and a lymph node were removed, and that the regrowth of a lipoma is the cause of any symptoms, and not the superficial excisional biopsy. Ultimately, the examiner provided an opinion that there was absolutely no indication that the neurologic problems were secondary to any surgical unforeseen complications or carelessness, negligence, lack of proper skill, area in judgment, or similar instance of fault on the part of the VA or an event not reasonably foreseeable. The examiner noted that the cause of the Veteran's problem was not the surgery, but the underlying lipoma mass, which was documented to be pressing upon the brachioplexus. The examiner also opined that the Veteran does not have a confirmed clinical diagnosis of chronic nerve damage of the right upper extremity, but that it was just as likely as not that she had suspected chronic nerve damage. The examiner noted, however, that although an April 2007 VA EMG was negative, NCS testing could not be conducted 

According to a July 2012 VA examination report, the examiner opined that it is unlikely that the entire lymph node was removed during the October 14, 2005 excision.  It was further noted that it is likely that the neurological manifestations presented by the Veteran are secondary to the effect of the mass on the brachial plexus and not related to the surgical treatment and that pain associated with a postoperative scar is considered an ordinary risk associated with surgical intervention.

The Veteran was afforded another VA examination in August 2012.  The examiner noted the Veteran's history of having excision of the mass in 2005.  After the surgery, it was noted that the Veteran experienced significant right shoulder pain and neck pain in the area of surgery.  The Veteran stated that the mass was still there and she experienced swelling of her right hand with tingling and numbness of right fingers after the surgery.  The Veteran reported that she was told the pain might be related to her right brachioplexus problem.  She was evaluated by a neurosurgeon and had another surgery for the same issue in September 2011.  Subsequently, the Veteran still experienced right shoulder pain and right side neck pain with right hand tingling and numbness.  

Upon examination, the examiner determined that the Veteran's sensory loss pattern was not consistent with brachial plexus injury.  Several MRI reports dating from June 2006 to May 2011 were noted.  The VA examiner noted that the conclusion of EMG and nerve conduction studies performed on August 14, 2012 was that of a normal study.  The VA examiner concluded that the diagnosis was no nerve injury or brachial plexus injury was found in the right upper extremity after lipoma excision.  She opined that there is no evidence to support brachioplexus nor other nerve injury of the right upper extremity after October 2005 VA excision.  She further noted that the Veteran's motor and sensory examinations do not support specific brachioplexus injury or specific nerve injury and that her EMG/NCV of the right arm was normal.  

The VA examiners based the medical opinions on review of the record.  The summary provided of the relevant treatment records is consistent with the record.  The VA examiners also provided a sound rationale in support of the conclusion.  There is no competent medical opinion to the contrary of record.  For these reasons, the reviewer's opinion is afforded great probative value.

Although the Veteran contends that after the VA performed excision on October 14, 2005, she developed neurological symptoms on the right side, the Board affords the opinion provided by the July 2012 and August 2012 VA examiners more probative value.  The VA examiners, unlike the Veteran, has medical training and expertise and is able to render a competent opinion with respect to the medical question of whether the Veteran has additional disability caused by VA negligence or fault or an event not reasonably foreseeable; therefore, the VA.  The Veteran, as a layperson without relevant medical qualifications, is not competent to render such a medical opinion and, therefore, her opinion is afforded significantly less probative value. 

For these reasons, the Board finds that the weight of the evidence of record is against a finding of an additional disability due to VA treatment, the criteria for compensation under 38 U.S.C.A. § 1151 have not been met.

The Board finds that, even if the Veteran did suffer from additionally disability as a result of the October 14, 2005 VA surgery, the weight of the evidence demonstrates that the cause of the assumed additional disability was not a result of carelessness, negligence, lack of proper skill, error in judgment, etc., on the part of VA or as to an event not reasonably foreseeable.  The July 2012 VA examiner specifically noted that pain associated with a postoperative scar is considered an ordinary risk associated with surgical intervention.

The evidence of record also demonstrates that the Veteran provided informed consent to the October 2005 removal or excision of the right supraclavicular soft tissue mass.  In an October 11, 2005 VA consent for treatment/procedure reflects that the Veteran consented to the procedure after being told of the risks, including, but not limited to possible incomplete removal of the mass requiring further procedures, recurrence of mass, and injury to nerves with numbness of skin. 

For these reasons, the Board finds that the weight of the evidence of record is against a finding of an additional disability due to VA treatment, the criteria for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, and upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs against finding that the Veteran suffers from additional disability due to VA medical treatment in October 2005, including residuals of excision of a right supraclavicular lipoma.  Because the Board concludes that the preponderance of the evidence is against the claim, entitlement to compensation benefits under 8 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for VA medical treatment in October 2005, including residuals of excision of a right supraclavicular lipoma are denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


